.A petition was presented against the election in this town, in which it was stated, that at the election therein for governor, lieutenant-governor, senators and representatives, the “ votes for their public servants were collected of individuals outside of the hall, in the streets, by constables, and afterwards de*392posited in the ballot box. by said constables, contrary to the statute, which expressly provides and declares, that ‘ votes shall be deposited in the ballot box by the voter in person/ and in open town-meeting.”
This petition being referred to the committee on elections, they reported that the petitioners had not offered any evidence of the allegations therein, and, so far as the committee conk! learn, did not intend to do so: and the committee therefore reported, that they have leave to withdraw their petition.
The report was agreed to.1

 62 J. H. 150, 158.